Pannell, Judge.
1. The decision of the Supreme Court of the United States in Miranda v. Arizona, 384 U. S. 436, 473, Note 43 (86 SC 1602, 16 LE2d 694) is required to be enforced only in cases tried after June 13, 1966. Johnson v. New Jersey, 384 U. S. 719 (86 SC 1772, 16 LE2d 895). The present case, tried November 19, 1965, is, therefore, to be decided without reference to this decision.
2. The State here, before the trial judge out of the presence of the jury, met the burden of proof of voluntariness of the incriminating admissions made by the defendant on trial and there was no dispute in the evidence relating thereto. The defendant here was advised that he did not have to make a statement, that anything he said would be used against him and that he had a right to have an attorney, and the statement made was made after receiving such warning. There *755was no evidence that it was done as a result of fear or offer of reward, nor any evidence that it was other than voluntary after the warning was given. The trial court did not err in admitting the incriminatory admissions in evidence. Green v. State, 115 Ga. App. 685.

Bell, P. J., and Jordan, J., concur.

Argued January 5, 1967
Decided May 8, 1967
Rehearing denied May 22, 1967.
Neville & Neville, William J. Neville, for appellant.
Cohen Anderson, Solicitor General, Thomas M. Odom, for appellee.
3. It was not error to admit into evidence photographs of the deceased taken after the killing and which tended to illustrate the direction from which the bullets were fired which killed the deceased.
4. The evidence was sufficient to authorize the conviction of the defendant for the offense of voluntary manslaughter upon an indictment of murder.

Judgment affirmed.